MEMORANDUM ***
Marvin Watts entered a conditional guilty plea to being a felon in possession of a firearm, after the district court denied his motion to suppress the gun found pursuant to a search incident to arrest. Watts claims that the investigative detention that led to the arrest was not based on reasonable suspicion, violating his Fourth Amendment rights under Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968). Therefore, Watts insists, the evidence should have been suppressed. We review the denial of a motion to suppress evidence de novo, United States v. Michael R., 90 F.3d 340, 345 (9th Cir.1996), and underlying findings of fact for clear error. United States v. Kim, 25 F.3d 1426, 1430 (9th Cir.1994). We affirm.
For an investigative detention, or “Terry stop” to be justified, the police officer must be able to point to specific and articulable facts which, taken together with rational inferences from those facts, reasonably warrant that intrusion. 392 U.S. at 21, 88 S. Ct. 1868. The “reasonable suspicion” standard is a lower standard than the probable cause necessary to justify an arrest, but it requires more than a mere “hunch.” United States v. Arvizu, 534 U.S. 266, 274, 122 S.Ct. 744, 151 L.Ed.2d 740 (2002). The analysis is based on the totality of the circumstances and must yield a particularized suspicion that the individual being stopped is engaged in wrongdoing. United States v. Cortez, 449 U.S. 411, 417, 101 S.Ct. 690, 66 L.Ed.2d 621 (1981).
In this case, the officers who detained Watts knew the following facts at the time *114of the investigatory stop: he was in a high-crime area, he was attempting to conceal himself from view, he was in active contact with individuals who appeared to be dealing drugs, those individuals scattered in response to the approach of a marked police car, and Watts attempted to retrieve something from or conceal something behind the seat of his car in response to the approach of the police car. Considering the circumstances surrounding Watts’ detention in their entirely, the facts support a reasonable suspicion sufficient to justify the Terry stop. See United States v. Mayo, 394 F.3d 1271 (9th Cir.2005) (finding reasonable suspicion based on similar factual circumstances).
The investigative detention of Watts was not a violation of his Fourth Amendment rights under Terry, and therefore the motion to exclude evidence obtained as a result was properly denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.